Pee CueiaM.
It appears that when tbe plaintiff rested, tbe defendant moved for a nonsuit, which motion was denied. "When tbe defendant closed tbe case on bis side, be renewed tbe motion, and it was granted. It is claimed tbat this ruling was erroneous, and tbat there was sufficient evidence to carry tbe case to tbe jury upon tbe question whether or not tbe defendant was guilty of negligence in suffering tbe animal to be at large in tbe street.
There is no certificate tbat tbe bill of exceptions contains all tbe testimony given on tbe trial. Consequently we are unable to say tbat tbe nonsuit was wrong. In order to reverse tbe judgment, it must appear tbat tbe circuit court erred in granting tbe nonsuit; in other words, we must have some means of knowing tbat we have all the evidence before us upon which tbe court acted. Without a certificate tbat tbe bill of exceptions contains all tbe testimony, we .must presume tbat tbe nonsuit was right and fully justified by tbe evidence which was before the court when tbe motion was granted.
The judgment of tbe circuit court is therefore affirmed.